 



Exhibit 10.2
LOAN AGREEMENT
     This Agreement is made as of October 4, 2007, by and between BANK OF
AMERICA, N.A. (the “Bank”) and PREMIER EXHIBITIONS, INC. (the “Borrower”), a
Florida corporation.
1.  LINE OF CREDIT AMOUNT AND TERMS
     1.1 Line of Credit.
     (a) During the Revolving Period described below, the Bank will provide a
line of credit (the “Line of Credit”) to the Borrower. The Borrower’s obligation
to repay the Line of Credit is evidenced by a Promissory Note of even date
herewith in an original principal amount of $25,000,000.00 executed by the
Borrower in favor of the Bank and any additional promissory notes now or
hereafter executed and delivered by the Borrower to the Bank and any renewals,
modifications, amendments and extensions thereof (collectively, the “Note”). The
Note is expressly NOT incorporated herein pursuant to Section 201.08(6), Florida
Statues and Rules 12B-4.052(6)(b) and (12)(g), Florida Administrative Code.
     (b) This is a revolving line of credit. During the Revolving Period, the
Borrower may borrow, repay and reborrow principal amounts under the Line of
Credit subject, however, to the limitations set forth below in Section 1.3
hereof and the other terms and conditions set forth herein.
     1.2 Letters of Credit.
     (a) Upon the Borrower’s request, and subject to the terms and conditions
set forth herein, the Bank shall issue letters of credit (the “Letters of
Credit”) for the Borrower’s account. The Borrower shall not in any event be
entitled to obtain a Letter of Credit after the expiration of the Revolving
Period, and no Letter of Credit shall have an expiration date that is more than
one year after the date of issuance thereof. The Outstanding Letter of Credit
Amount shall not in any event exceed $5,000,000.00 or such lesser amount as is
set forth herein. For purposes of this Agreement, the “Outstanding Letter of
Credit Amount” shall mean: (i) amounts available for draws under outstanding
Letters of Credit (whether or not such draws are subject to satisfaction of
prior conditions); and (ii) the amount of any draws under Letters of Credit for
which the Bank has not received reimbursement. The Borrower shall request
Letters of Credit by giving the Bank written notice of each request at least two
business days prior to the issuance of the Letter of Credit. The Borrower shall,
with such request, complete an application in form acceptable to the Bank and
execute or otherwise agree to such terms, conditions and reimbursement
agreements (each, as amended or restated from time to time, a “Reimbursement
Agreement”) concerning the Letter of Credit as the Bank may require. In the
event of a draw on a Letter of Credit, the Bank may at its option obtain an
advance under the Note (without further notice to or consent of the Borrower) to
reimburse the Bank for such draw. If the Bank elects not to obtain an advance
under the Note or if credit in the amount of the draw is not then available
under the Note, the Borrower shall immediately upon demand reimburse the Bank
for the amount of the draw together with interest thereon and such other amounts
as may be due under any applicable Reimbursement Agreement. The Bank shall not
in any event be required to issue a Letter of Credit during the continuance of
an Event of Default hereunder. The Borrower shall pay the Bank such issuance
fees as the Bank may establish with respect to each Letter of Credit.
     (b) The Borrower agrees:
     (i) Any sum drawn under a Letter of Credit may, at the option of the Bank,
be added to the principal amount outstanding under the Note. The amount will
bear interest and be due as described in the Note.

 



--------------------------------------------------------------------------------



 



     (ii) If there is an Event of Default under this Agreement, the Borrower
shall immediately prepay and make the Bank whole for any outstanding Letters of
Credit.
     (iii) The issuance of any Letter of Credit and any amendment to a Letter of
Credit is subject to the Bank’s written approval and must be in form and content
satisfactory to the Bank and in favor of a beneficiary acceptable to the Bank.
     (iv) The Borrower shall sign the Bank’s form Application and Agreement for
Commercial Letter of Credit or Application and Agreement for Standby Letter of
Credit, as applicable.
     (v) The Borrower shall pay any issuance and/or other fees that the Bank
notifies the Borrower will be charged for issuing and processing Letters of
Credit for the Borrower.
     (vi) The Borrower shall allow the Bank to automatically charge its checking
account for applicable fees, discounts, and other charges.
     1.3 Borrowing Limitations.
     (a) Notwithstanding any contrary provision set forth herein or in any other
loan document, the Borrower agrees that the Outstanding Credit shall not at any
time exceed the Maximum Credit Amount. If at any time the Outstanding Credit
exceeds the Maximum Credit Amount then in effect, the Borrower shall immediately
pay to the Bank the amount of such excess. For purposes hereof, the following
terms shall have the following meanings:
     (i) “Maximum Credit Amount” shall initially mean $15,000,000.00. The
Borrower may from time to time request an increase in the Maximum Credit Amount
to an amount not exceeding $25,000,000.00 by written notice to the Bank. The
Bank in its discretion after any such request may elect to increase the Maximum
Credit Amount to the amount requested by the Borrower or to such other amount as
the Bank, in its discretion, deems appropriate. Any such increase in the Maximum
Credit Amount shall be effective upon the Bank’s written notice to the Borrower
specifying the amount of the increased Maximum Credit Amount. The Borrower
acknowledges that the Bank has no obligation to increase the Maximum Credit
Amount at any time, whether or not any Event of Default is continuing hereunder,
and the Bank may, in its discretion, elect not to increase the Maximum Credit
Amount then in effect.
     (ii) “Outstanding Credit” shall mean the sum of: (aa) the outstanding
principal amount under the Note; and (bb) the Outstanding Letter of Credit
Amount.
     (b) Notwithstanding any contrary provision set forth herein or in any other
loan document, the credit facilities contemplated herein shall be deemed
uncommitted to the extent that the Outstanding Credit would exceed the Maximum
Credit Amount then in effect after giving effect to any requested advance or
other extension of credit hereunder. The Borrower acknowledges and agrees that:
(i) the Bank has no commitment or other obligation to make advances under the
Note or otherwise extend credit hereunder if the Outstanding Credit would exceed
the Maximum Credit Amount then in effect as a result thereof; and (ii) the Bank
may in its absolute discretion elect not to make any requested advance or other
extension of credit hereunder (whether or not any Event of Default is continuing
hereunder) if the Outstanding Credit would exceed the Maximum Credit Amount then
in effect as a result of the advance or extension of credit.
     1.4 Revolving Period. The Borrower shall be entitled to obtain advances
under the Note and other credit hereunder, subject to the terms and conditions
set forth herein, during a revolving period (the “Revolving Period”) commencing
on the date hereof and ending on the Expiration Date (as

2



--------------------------------------------------------------------------------



 



defined herein). For purposes hereof, the “Expiration Date” shall mean
October 1, 2008, unless the Expiration Date is extended by the Bank in its
discretion. The Bank may, in its discretion, renew and extend the Expiration
Date to October 1, 2009 (or such later date as the Bank, in its discretion, may
approve), by written notice (each, an “Renewal Notice”) to the Borrower pursuant
to which the Bank renews or extends the Expiration Date. If at any time the Bank
extends the Expiration Date, then the term “Expiration Date”, as used herein,
shall mean the extended Expiration Date specified by the Bank in any such
notice. The Line of Credit will be considered extended if and only if the Bank
has sent to the Borrower a Renewal Notice effective as of the Expiration Date
then in effect. If the Line of Credit is so extended, the Line of Credit will
continue to be subject to all the terms and conditions set forth herein except
as modified by the Renewal Notice. The Bank shall be entitled, in any Renewal
Notice, to reduce the Maximum Credit Amount then in effect. If the Bank in its
discretion reduces the Maximum Credit Amount then in effect pursuant to any
Renewal Notice, then, effective as of the extension set forth in such notice,
the Maximum Credit Amount shall mean the amount set forth in such notice. The
Bank may charge, and the Borrower shall pay, an extension fee at the Bank’s
option. The amount of the extension fee will be specified in the Renewal Notice.
     1.5 Subsidiaries. The Borrower shall cause its Subsidiaries to comply with
all covenants and agreements imposed upon the Subsidiaries herein. Each
provision set forth herein obligating (or purportedly obligating) any Subsidiary
to take, or refrain from taking, any action shall obligate the Borrower to cause
such Subsidiary to take, or refrain from taking, such action. For purposes
hereof, “Subsidiary” means any corporation or other entity more than 50% of the
outstanding ordinary voting shares or other equity interests of which is at the
time directly or indirectly owned by the Borrower, by one or more of its
Subsidiaries, or by the Borrower and one or more of its Subsidiaries.
2. FEES AND EXPENSES
     2.1 Fees.
     (a) Loan Fee. The Borrower agrees to pay a loan fee in the amount of
$20,500.00. This fee is due on the date of this Agreement.
     (b) Unused Fee. The Borrower shall pay the Bank a fee equal to 0.25% per
annum (calculated on the basis of a 360 day year) of the daily average unused
amount of the Line of Credit (giving effect to the Outstanding Letter of Credit
Amount as outstanding amounts under the Line of Credit). For purposes of this
subparagraph, the unused amount of the Line of Credit shall be based upon the
Maximum Credit Amount then in effect. The Borrower shall pay the fee:
(i) quarterly in arrears within 15 days after each fiscal quarter end
(commencing on October 15, 2007); and (ii) on the Expiration Date.
     (c) Waiver Fee. If the Bank, at its discretion, agrees to waive or amend
any terms of this Agreement, the Borrower will, at the Bank’s option, pay the
Bank a fee for each waiver or amendment in an amount advised by the Bank at the
time the Borrower requests the waiver or amendment. Nothing in this paragraph
shall imply that the Bank is obligated to agree to any waiver or amendment
requested by the Borrower. The Bank may impose additional requirements as a
condition to any waiver or amendment.
     2.2 Expenses. The Borrower agrees to immediately repay the Bank for
expenses that include, but are not limited to, filing, recording and search
fees, appraisal fees, title report fees, and documentation fees.

3



--------------------------------------------------------------------------------



 



     2.3 Reimbursement of Costs.
     (a) The Borrower agrees to reimburse the Bank for any expenses it incurs in
the preparation of this Agreement and any agreement or instrument required by
this Agreement. Expenses include, but are not limited to, reasonable attorneys’
fees, including any allocated costs of the Bank’s in-house counsel to the extent
permitted by applicable law.
     (b) During the continuance of any Event of Default, the Borrower agrees to
reimburse the Bank for the cost of periodic field examinations of the Borrower’s
books, records and collateral, and appraisals of the collateral, at such
intervals as the Bank may reasonably require. The actions described in this
paragraph may be performed by employees of the Bank or by independent
appraisers.
3. COLLATERAL
     3.1 Personal Property. The personal property listed below now owned or
owned in the future by the Borrower will secure the Borrower’s obligations to
the Bank under the Note and this Agreement. The collateral is further defined in
security agreement executed by the Borrower. In addition, all personal property
collateral owned by the Borrower securing this Agreement shall also secure all
other present and future obligations of the Borrower to the Bank (excluding any
consumer credit covered by the federal Truth in Lending law, unless the Borrower
has otherwise agreed in writing or received written notice thereof). Personal
property collateral securing any other present or future obligations of the
Borrower to the Bank may also secure facilities under this Agreement.
     (a) Equipment and fixtures owned by the Borrower.
     (b) Inventory owned by the Borrower.
     (c) Receivables owned by the Borrower.
     (d) Trademarks and other general intangibles owned by the Borrower.
4. DISBURSEMENTS, PAYMENTS AND COSTS
     4.1 Disbursements and Payments. —
     (a) Each payment by the Borrower will be made in U.S. Dollars and
immediately available funds by direct debit to a deposit account as specified
below or, for payments not required to be made by direct debit, by mail to the
address shown on the Borrower’s statement or at one of the Bank’s banking
centers in the United States.
     (b) Each disbursement by the Bank and each payment by the Borrower will be
evidenced by records kept by the Bank. In addition, the Bank may, at its
discretion, require the Borrower to sign one or more promissory notes.
     4.2 Telephone and Telefax Authorization.
     (a) The Bank may honor telephone or telefax instructions for advances or
repayments given, or purported to be given, by any one of the individuals
authorized to sign loan agreements on behalf of the Borrower, or any other
individual designated by any one of such authorized signers.
     (b) Advances will be deposited in and repayments will be withdrawn from
account ending in numbers 87579 owned by the Borrower, or such other of the
Borrower’s accounts with the Bank as designated in writing by the Borrower.

4



--------------------------------------------------------------------------------



 



     (c) The Borrower will indemnify and hold the Bank harmless from all
liability, loss, and costs in connection with any act resulting from telephone
or telefax instructions the Bank reasonably believes are made by any individual
authorized by the Borrower to give such instructions. This paragraph will
survive this Agreement’s termination, and will benefit the Bank and its
officers, employees, and agents.
     4.3 Direct Debit (Pre-Billing).
     (a) The Borrower agrees that the Bank will debit the deposit account
maintained with the Bank ending in numbers 87579 owned by the Borrower, or such
other of the Borrower’s accounts with the Bank as designated in writing by the
Borrower (the “Designated Account”) on the date each payment of principal and
interest and any fees from the Borrower becomes due (the “Due Date”).
     (b) Prior to each Due Date, the Bank will mail to the Borrower a statement
of the amounts that will be due on that Due Date (the “Billed Amount”). The bill
will be mailed a specified number of calendar days prior to the Due Date, which
number of days will be mutually agreed from time to time by the Bank and the
Borrower. The calculations in the bill will be made on the assumption that no
new extensions of credit or payments will be made between the date of the
billing statement and the Due Date, and that there will be no changes in the
applicable interest rate.
     (c) The Bank will debit the Designated Account for the Billed Amount,
regardless of the actual amount due on that date (the “Accrued Amount”). If the
Billed Amount debited to the Designated Account differs from the Accrued Amount,
the discrepancy will be treated as follows:
     (i) If the Billed Amount is less than the Accrued Amount, the Billed Amount
for the following Due Date will be increased by the amount of the discrepancy.
The Borrower will not be in default by reason of any such discrepancy.
     (ii) If the Billed Amount is more than the Accrued Amount, the Billed
Amount for the following Due Date will be decreased by the amount of the
discrepancy.
     Regardless of any such discrepancy, interest will continue to accrue based
on the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrower interest on any overpayment.
     (d) The Borrower will maintain sufficient funds in the Designated Account
to cover each debit. If there are insufficient funds in the Designated Account
on the date the Bank enters any debit authorized by this Agreement, the Bank may
reverse the debit.
     (e) The Borrower will maintain sufficient funds in the account on the dates
the Bank enters debits authorized by this Agreement. If there are insufficient
funds in the account on the date the Bank enters any debit authorized by this
Agreement, the Bank may reverse the debit.
     (f) The Borrower may terminate this direct debit arrangement at any time by
sending written notice to the Bank at the address specified at the end of this
Agreement. If the Borrower terminates this arrangement, then the principal
amount outstanding under the Note will at the option of the Bank bear interest
at a rate per annum which is 0.5 percentage point(s) higher than the rate of
interest otherwise provided under this Agreement.
     4.4 Banking Days. Unless otherwise provided in this Agreement, a banking
day is a day other than a Saturday, Sunday or other day on which commercial
banks are authorized to close, or are in fact closed, in the state where the
Bank’s lending office is located, and, if such day relates to amounts bearing
interest at an offshore rate (if any), means any such day on which dealings in
dollar deposits are conducted among banks in the offshore dollar interbank
market. All payments and disbursements which

5



--------------------------------------------------------------------------------



 



would be due on a day which is not a banking day will be due on the next banking
day. All payments received on a day which is not a banking day will be applied
to the credit on the next banking day.
     4.5 Taxes. If any payments to the Bank under this Agreement or otherwise
are made from outside the United States, the Borrower will not deduct any
foreign taxes from any payments it makes to the Bank. If any such taxes are
imposed on any payments made by the Borrower (including payments under this
paragraph), the Borrower will pay the taxes and will also pay to the Bank, at
the time interest is paid, any additional amount which the Bank specifies as
necessary to preserve the after-tax yield the Bank would have received if such
taxes had not been imposed. The Borrower will confirm that it has paid the taxes
by giving the Bank official tax receipts (or notarized copies) within thirty
(30) days after the due date.
5. CONDITIONS
     Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.
     5.1 Authorizations. If the Borrower or any Subsidiary or guarantor is
anything other than a natural person, evidence that the execution, delivery and
performance by the Borrower or any Subsidiary or guarantor of this Agreement and
any instrument or agreement required under this Agreement have been duly
authorized.
     5.2 Governing Documents. If required by the Bank, a copy of the
organizational documents of the Borrower and each Subsidiary.
     5.3 Guaranties. Guaranties and security agreements signed by each of
Premier Acquisitions, Inc., a Nevada corporation, Premier Exhibitions No. 5,
Inc., a Nevada corporation, Premier Exhibitions 2005A-SP, Inc., a Nevada
corporation, Premier Exhibitions 2005B-ATL, Inc., a Nevada corporation,
Exhibitions International, LLC, a Nevada limited liability company, RMS Titanic,
Inc., a Florida corporation, and Premier Exhibitions NYC, Inc., a Nevada
corporation.
     5.4 Security Agreements. Signed original security agreements covering the
personal property collateral which the Bank requires.
     5.5 Perfection and Evidence of Priority. Evidence that the security
interests and liens in favor of the Bank are valid, enforceable, properly
perfected in a manner acceptable to the Bank and prior to all others’ rights and
interests, except those the Bank consents to in writing.
     5.6 Payment of Fees. Payment of all fees and other amounts due and owing to
the Bank, including without limitation payment of all accrued and unpaid
expenses incurred by the Bank as required by the paragraph entitled
“Reimbursement Costs.”
     5.7 Good Standing. Certificates of good standing for the Borrower and each
Subsidiary from its state of formation and from any other state in which the
Borrower or any Subsidiary is required to qualify to conduct its business.
     5.8 Landlord Agreement. For any personal property collateral located on
real property which is subject to a mortgage or deed of trust or which is not
owned by the Borrower (or the grantor of the security interest), an agreement
from the owner of the real property and the holder of any such mortgage or deed
of trust.
     5.9 Insurance. Evidence of insurance coverage, as required in the
“Covenants” section of this Agreement.

6



--------------------------------------------------------------------------------



 



6. REPRESENTATIONS AND WARRANTIES
     When the Borrower signs this Agreement, and until the Bank is repaid in
full, the Borrower makes the following representations and warranties. Each
request for an extension of credit constitutes a renewal of these
representations and warranties as of the date of the request:
     6.1 Formation. If the Borrower or any Subsidiary is anything other than a
natural person, it is duly formed and existing under the laws of the state or
other jurisdiction where organized.
     6.2 Authorization. This Agreement, and any instrument or agreement required
hereunder, are within the Borrower’s powers, have been duly authorized, and do
not conflict with any of its organizational papers.
     6.3 Enforceable Agreement. This Agreement is a legal, valid and binding
agreement of the Borrower, enforceable against the Borrower in accordance with
its terms, and any instrument or agreement required hereunder, when executed and
delivered, will be similarly legal, valid, binding and enforceable.
     6.4 Good Standing. In each state in which the Borrower or any Subsidiary
does business, it is properly licensed, in good standing, and, where required,
in compliance with fictitious name statutes.
     6.5 No Conflicts. This Agreement does not conflict with any law, agreement,
or obligation by which the Borrower or any Subsidiary is bound.
     6.6 Financial Information. All financial and other information that has
been or will be supplied to the Bank is sufficiently complete to give the Bank
accurate knowledge of the Borrower’s (and any guarantor’s) financial condition,
including all material contingent liabilities. Since the date of the most recent
financial statement provided to the Bank, there has been no material adverse
change in the business condition (financial or otherwise), operations,
properties or prospects of the Borrower (or any guarantor). If the Borrower is
comprised of the trustees of a trust, the foregoing representations shall also
pertain to the trustor(s) of the trust.
     6.7 Lawsuits. There is no lawsuit, tax claim or other dispute pending or
threatened against the Borrower or any Subsidiary which, if lost, would impair
the Borrower’s or any Subsidiary’s financial condition or ability to repay the
loan, except as have been disclosed in writing to the Bank.
     6.8 Collateral. All collateral required in this Agreement is owned by the
grantor of the security interest free of any title defects or any liens or
interests of others, except those which have been approved by the Bank in
writing.
     6.9 Permits, Franchises. The Borrower and each Subsidiary possesses all
permits, memberships, franchises, contracts and licenses required and all
trademark rights, trade name rights, patent rights, copyrights, and fictitious
name rights necessary to enable it to conduct the business in which it is now
engaged.
     6.10 Other Obligations. Neither the Borrower nor any Subsidiary is in
default on any obligation for borrowed money, any purchase money obligation or
any other material lease, commitment, contract, instrument or obligation, except
as have been disclosed in writing to the Bank.
     6.11 Tax Matters. The Borrower has no knowledge of any pending assessments
or adjustments of its income tax for any year and all taxes due have been paid,
except as have been disclosed in writing to the Bank.
     6.12 No Event of Default. There is no event which is, or with notice or
lapse of time or both would be, a default under this Agreement and/or the Note.

7



--------------------------------------------------------------------------------



 



     6.13 Insurance. The Borrower has obtained, and maintained in effect, the
insurance coverage required in the “Covenants” section of this Agreement.
     6.14 Subsidiaries. As of the date hereof, the Borrower owns no Subsidiaries
other than those entities listed on Exhibit “A” attached hereto. The Borrower
owns 100% of the outstanding equity interests of its Subsidiaries except as
otherwise shown on such exhibit. The only persons or entities in which the
Borrower owns an equity interest are the Subsidiaries. No person or entity holds
or is entitled to obtain any other equity interest in the Subsidiaries except as
shown on such exhibit.
     6.15 Location of Borrower. The place of business of the Borrower (or, if
the Borrower has more than one place of business, its chief executive office) is
located at the address listed on the signature page of this Agreement.
7. COVENANTS
     The Borrower agrees, so long as credit is available under this Agreement
and until the Bank is repaid in full, that it shall comply with the following
covenants.
     7.1 Use of Proceeds. The Borrower shall use the proceeds of the Note for
working capital purposes. The proceeds of the credit extended under the Note may
not be used directly or indirectly to purchase or carry any “margin stock” as
that term is defined in Regulation U of the Board of Governors of the Federal
Reserve System, or extend credit to or invest in other parties for the purpose
of purchasing or carrying any such “margin stock,” or to reduce or retire any
indebtedness incurred for such purpose.
     7.2 Financial Information. The Borrower shall provide the following
financial information and statements in form and content acceptable to the Bank,
and such additional information as requested by the Bank from time to time. The
Bank reserves the right, upon written notice to the Borrower, to reasonably
require the Borrower to deliver financial information and statements to the Bank
more frequently than otherwise provided below, and to use such additional
information and statements to measure any applicable financial covenants in this
Agreement.
     (a) Within forty five (45) days after the end of each fiscal quarter of the
Borrower (other than the last quarter of each fiscal year), a copy of the Report
on Form 10-Q for such quarter filed by the Borrower with the Securities and
Exchange Commission.
     (b) Within one hundred twenty (120) days after the end of each fiscal year
of the Borrower, a copy of the Report on Form 10-K for such year filed by the
Borrower with the Securities and Exchange Commission.
     (c) Promptly, upon sending or receipt, copies of any management letters and
correspondence relating to management letters, sent or received by the Borrower
to or from the Borrower’s auditor. If no management letter is prepared, the Bank
may, in its discretion, request a letter from such auditor stating that no
deficiencies were noted that would otherwise be addressed in a management
letter.
     (d) Promptly upon the Bank’s request, such other books, records,
statements, lists of property and accounts, budgets, forecasts or reports as to
the Borrower and as to each guarantor of the Borrower’s obligations to the Bank
as the Bank may request.
     (e) With each delivery required under subparagraph (a) or (b) above, a
compliance certificate in form approved by the Bank executed by an executive
officer of the Borrower as to compliance with this Agreement.
     (f) Promptly upon the occurrence of any Event of Default, a notice thereof
specifying the nature thereof.

8



--------------------------------------------------------------------------------



 



     (g) Promptly upon becoming available, a copy of all: (i) reports,
registration statements and other materials filed by the Borrower with the
Securities and Exchange Commission; (ii) offering circulars made in connection
with any distribution or sale of the Borrower’s securities; and (iii) proxy or
equivalent information statements mailed or distributed to the Borrower’s
shareholders.
     (h) Such other material information as the Bank may from time to time
reasonably request.
     7.3 Dividends and Distributions. Neither the Borrower nor any Subsidiary
that is not wholly owned by the Borrower will pay or declare any dividends on or
make any other distribution with respect to any class of its stock whether in
cash or in property during the continuance of any Event of Default. In addition,
neither the Borrower nor any Subsidiary shall redeem, purchase or otherwise
acquire any stock or any outstanding securities of the Borrower or any
Subsidiary during the continuance of any Event of Default. Notwithstanding the
foregoing, each of the Borrower’s Subsidiaries may pay dividends and
distributions to the Borrower or any wholly owned Subsidiary.
     7.4 Bank as Principal Depository. Each of the Borrower and its Subsidiaries
shall maintain the Bank as its principal depository bank, including for the
maintenance of business, cash management, operating and administrative deposit
accounts.
     7.5 Other Debts. Neither the Borrower nor any Subsidiary shall have
outstanding or incur any direct or contingent liabilities or lease obligations
(other than those to the Bank), or become liable for the liabilities of others,
without the Bank’s written consent. This does not prohibit:
          (a) Acquiring goods, supplies, or merchandise on normal trade credit.
          (b) Endorsing negotiable instruments received in the usual course of
business.
          (c) Obtaining surety bonds in the usual course of business.
     7.6 Other Liens. Neither the Borrower nor any Subsidiary shall create,
assume, or allow any security interest or lien (including judicial liens) on
property the Borrower or any Subsidiary now or later owns, except:
          (a) Liens and security interests in favor of the Bank.
          (b) Liens for taxes not yet due.
          (c) Liens outstanding on the date of this Agreement disclosed in
writing to the Bank.
     7.7 Maintenance of Assets. Neither the Borrower nor any Subsidiary shall:
(a) sell, assign, lease, transfer or otherwise dispose of any part of its
business or assets; (b) sell, assign, lease, transfer or otherwise dispose of
any assets for less than fair market value, or enter into any agreement to do
so; or (c) enter into any sale and leaseback agreement covering any of its fixed
assets. Notwithstanding the foregoing, the Borrower and its Subsidiaries shall
be entitled to: (a) sell inventory (other than artifacts) in the ordinary course
of business; (b) sell artifacts in the ordinary course of business so long as
the aggregate amount of such sales, on a combined basis as to the Borrower and
the Subsidiaries, does not exceed $250,000.00 in any fiscal year; and (c) sell,
transfer or dispose of obsolete or worn out tangible personal property in the
ordinary course of business Each of the Borrower and its Subsidiaries shall:
(a) maintain and preserve all rights, privileges, and franchises that it now
has; and (b) make any repairs, renewals, or replacements to keep its properties
in good working condition.

9



--------------------------------------------------------------------------------



 



7.8 Investments.
     (a) Neither the Borrower nor any Subsidiary shall have any existing, or
make any new, investments in any individual or entity, or make any capital
contributions or other transfers of assets to any individual or entity, or form
or acquire any new Subsidiaries, except for: (i) existing investments disclosed
to the Bank in writing; (ii) investments in the current Subsidiaries;
(iii) Permitted Acquisitions (as defined in subparagraph (d) below); and
(iv) investments in any of the following: (aa) certificates of deposit; (bb)
U.S. treasury bills and other obligations of the federal government; and
(cc) readily marketable securities (including commercial paper, but excluding
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission). Notwithstanding the foregoing, the Borrower
and its Subsidiaries shall not make any additional investments in any Excluded
Subsidiary (as defined in subparagraph (d) below) from and after the date hereof
without the Bank’s prior written consent.
     (b) The Borrower and its Included Subsidiaries (as defined in subparagraph
(d) below) shall be entitled to acquire businesses through stock acquisitions,
asset purchases or mergers upon satisfaction of the following conditions:
     (i) Each such acquisition shall be made on arms’-length terms. The Borrower
or one of its Included Subsidiaries shall, after consummation of the
acquisition, own and control 100% of the outstanding equity and voting rights in
any person or entity acquired by the Borrower or any such Subsidiary in
connection with the acquisition.
     (ii) The person or entity acquired, or the business acquired, must be in
the same or a related line of business as the Borrower.
     (iii) The Borrower shall have given the Bank not less than fourteen days
prior notice of each acquisition. The notice shall include: (aa) the name of the
person or entity or business to be acquired (or, as applicable, the name of any
person or entity selling assets to the Borrower or any Subsidiary);
(bb) financial statements for such company or business as of and for the end of
its two most recent fiscal years and, if available, as of and for the end of its
most recent fiscal quarter; and (cc) any projections provided to the Borrower or
used by the Borrower for the person or entity or business to be acquired in
connection with the acquisition. The Borrower shall thereafter provide the Bank
such additional information concerning the acquisition as the Bank may
reasonably request.
     (iv) The Borrower shall have prior to the consummation of the acquisition
provided the Bank with a certificate executed by the Borrower’s chief financial
officer or other senior financial officer demonstrating that the acquisition
will not result in a default under the financial and other covenants hereunder:
(aa) at the time such acquisition is consummated after giving effect to such
acquisition; and (bb) on a projected basis based upon reasonable projections
after giving effect to such acquisition.
     (v) The acquisition will not result in a default or an Event of Default
hereunder. In addition, the acquisition will not result in a default under the
financial and other covenants hereunder: (aa) at the time such acquisition is
consummated after giving effect to such acquisition; and (bb) on a projected
basis based upon reasonable projections after giving effect to such acquisition.
In addition, the acquisition will not result in a default or event of default
under any guaranty or collateral document to which any Subsidiary is a party.
     (vi) The Borrower shall have taken, simultaneously with the consummation of
the acquisition, all such action as may be required to cause each Subsidiary
directly or indirectly acquired in connection therewith, or resulting therefrom,
to become an Included Subsidiary hereunder.

10



--------------------------------------------------------------------------------



 



     (c) The Borrower shall not form or create any new Subsidiary on or after
the date hereof except for the sole purpose of consummating a Permitted
Acquisition in accordance with the terms of this Agreement.
     (d) For purposes of this Agreement, the following terms shall have the
following meanings:
     (i) “Excluded Subsidiary” means any Subsidiary that is not an Included
Subsidiary.
     (ii) “Included Subsidiary” means and includes each Subsidiary that has
satisfied the following conditions:
     (aa) The Subsidiary has granted the Bank a perfected security interest in
its inventory, equipment, accounts receivable, general intangibles and other
assets subject only to such prior liens and claims as the Bank, in its
discretion, may approve;
     (bb) The Subsidiary has executed and delivered the following documents in
favor of the Bank substantially in such form as the Bank may approve: (1)
guaranty of payment; (2) security agreement; and (3) financing statements
(conforming in each case to the requirements of the applicable jurisdictions
where such statements will be filed); and
     (cc) The Bank holds a perfected first priority lien on all of the issued
and outstanding shares of capital stock or other equity interests of the
Subsidiary pursuant to a pledge agreement in form satisfactory to the Bank
executed by the owner of such stock or other equity interests favor of the Bank.
     (iii) “Permitted Acquisition” means any acquisition made in compliance with
the terms and conditions set forth in subparagraph (b) above.
     7.9 Loans. Neither the Borrower nor any Subsidiary shall make any loans,
advances or other extensions of credit to any individual or entity, except for:
(a) existing extensions of credit disclosed to the Bank in writing;
(b) extensions of credit to the Borrower’s current Subsidiaries; or
(c) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business to non-affiliated entities. Notwithstanding the foregoing,
the Borrower and its Subsidiaries shall not make any additional loans or
extensions of credit to any Excluded Subsidiary from and after the date hereof
without the Bank’s prior written consent.
     7.10 Change of Ownership. The Borrower shall not cause, permit, or suffer
any change in capital ownership such that there is a change of more than
twenty-five percent (25%) in the direct or indirect capital ownership of the
Borrower.
     7.11 Additional Negative Covenants. Neither the Borrower nor any Subsidiary
shall without the Bank’s written consent:
     (a) Enter into any consolidation, merger, or other combination, or become a
partner in a partnership, a member of a joint venture, or a member of a limited
liability company except that: (i) the Borrower and its Included Subsidiaries
shall be entitled to enter into merger transactions for purposes of consummating
Permitted Acquisitions so long as the Borrower survives any such transaction;
and (ii) wholly owned Subsidiaries shall be entitled to merge into the Borrower
or into other wholly owned Included Subsidiaries.
     (b) Engage in any business activities substantially different from such
entity’s present business;

11



--------------------------------------------------------------------------------



 



     (c) Liquidate or dissolve;
     (d) Voluntarily suspend its business for more than ten consecutive days;
     (e) Take any action that would reduce the ownership or voting interest of
the Borrower and its Subsidiaries in any Subsidiary; or
     (f) Pledge, transfer or encumber any stock or equity of any Subsidiary
(except for pledges in favor of the Bank).
     7.12 Notices to Bank. The Borrower shall promptly notify the Bank in
writing of:
     (a) Any lawsuit over $250,000.00 against the Borrower or any Subsidiary (or
any guarantor).
     (b) Any substantial dispute between any governmental authority and the
Borrower or any Subsidiary (or any guarantor).
     (c) Any default or Event of Default under this Agreement, or any event
which, with notice or lapse of time or both, would constitute a default or an
Event of Default.
     (d) Any material adverse change in the operations, properties, prospects or
creditworthiness of the Borrower or any Subsidiary (or any guarantor).
     (e) Any change in the name, legal structure, place of business or chief
executive office the Borrower or any Subsidiary.
     (f) Any actual contingent liabilities of the Borrower or any Subsidiary (or
any guarantor), and any such contingent liabilities which are reasonably
foreseeable.
     7.13 Insurance.
     (a) General Business Insurance. Each of the Borrower and its Subsidiaries
shall maintain insurance satisfactory to the Bank as to amount, nature and
carrier covering property damage (including loss of use and occupancy) to any of
their respective properties, business interruption insurance, public liability
insurance including coverage for contractual liability, product liability and
workers’ compensation, and any other insurance which is usual for their
businesses. Each policy shall provide for at least thirty (30) days prior notice
to the Bank of any cancellation thereof.
     (b) Insurance Covering Collateral. Each of the Borrower and its
Subsidiaries shall maintain all risk property damage insurance policies
(including without limitation windstorm coverage and hurricane coverage as
applicable) covering the tangible property comprising the collateral. Each
insurance policy must be for the full replacement cost of the collateral and
include a replacement cost endorsement. The insurance must be issued by an
insurance company acceptable to the Bank and must include a lender’s loss
payable endorsement in favor of the Bank in a form acceptable to the Bank.
     (c) Evidence of Insurance. Upon the request of the Bank, each of the
Borrower and its Subsidiaries shall deliver to the Bank a copy of each insurance
policy, or, if permitted by the Bank, a certificate of insurance listing all
insurance in force.
     7.14 Compliance with Laws. Each of the Borrower and its Subsidiaries shall
comply with the laws (including any fictitious or trade name statute),
regulations, and orders of any government body with authority over their
respective businesses. The Bank shall have no obligation to make any advance to

12



--------------------------------------------------------------------------------



 



the Borrower except in compliance with all applicable laws and regulations and
the Borrower shall fully cooperate with the Bank in complying with all such
applicable laws and regulations.
     7.15 ERISA Plans. Each of the Borrower and its Subsidiaries shall promptly
during each year, pay and cause any Subsidiaries to pay contributions adequate
to meet at least the minimum funding standards under ERISA with respect to each
and every Plan; file each annual report required to be filed pursuant to ERISA
in connection with each Plan for each year; and notify the Bank within ten
(10) days of the occurrence of any Reportable Event that might constitute
grounds for termination of any capital Plan by the Pension Benefit Guaranty
Corporation or for the appointment by the appropriate United States District
Court of a trustee to administer any Plan. “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended from time to time. Capitalized terms in
this paragraph shall have the meanings defined within ERISA.
     7.16 Books and Records. Each of the Borrower and its Subsidiaries shall
maintain adequate books and records.
     7.17 Audits. Each of the Borrower and its Subsidiaries shall allow the Bank
and its agents to inspect their respective properties and examine, audit, and
make copies of books and records at any reasonable time. If any of the
properties, books or records are in the possession of a third party, the
Borrower authorizes that third party to permit the Bank or its agents to have
access to perform inspections or audits and to respond to the Bank’s requests
for information concerning such properties, books and records.
     7.18 Perfection of Liens. Each of the Borrower and its Subsidiaries shall
help the Bank perfect and protect its security interests and liens, and
reimburse it for related costs it incurs to protect its security interests and
liens.
     7.19 Cooperation. Each of the Borrower and its Subsidiaries shall take any
action reasonably requested by the Bank to carry out the intent of this
Agreement.
     7.20 Mandatory Prepayment; Early Termination. Each of the Borrower and its
Subsidiaries shall immediately repay the entire principal balance of the Note,
together with interest, any fees (including any prepayment fees) and any other
amounts due thereunder, and not obtain any further credit thereunder, upon the
occurrence of the following event: any credit facility (the “Other Credit
Facility”) now or hereafter provided by the Bank to the Borrower or any
Subsidiary terminates for any reason, including, without limitation, termination
of the Other Credit Facility at the request of the Borrower or any Subsidiary,
termination resulting from failure by the Bank to renew the Other Credit
Facility, or termination as otherwise provided under the Other Credit Facility.
     7.21 Leverage Ratio. The Borrower shall maintain on a consolidated basis a
Leverage Ratio not exceeding 1.5 to 1 (calculated as of the end of each fiscal
quarter). The Leverage Ratio shall mean the ratio of ratio of Funded Debt to
EBITDA calculated on a consolidated basis for the Borrower and its Subsidiaries.
For purposes hereof, the following terms shall have the following meanings
(calculated on a consolidated basis):
     (a) “EBITDA” means net income, less income or plus loss from discontinued
operations and extraordinary items, plus income taxes, plus interest expense,
plus depreciation, depletion and amortization (calculated as of the end of each
fiscal quarter on a rolling four quarter basis).
     (b) “Funded Debt” means all outstanding liabilities for borrowed money and
other interest-bearing liabilities, including current and long term debt, less
the non-current portion of Subordinated Liabilities.
     (c) “Subordinated Liabilities” means liabilities subordinated to the
Borrower’s obligations to the Bank in a manner acceptable to the Bank in its
sole discretion.

13



--------------------------------------------------------------------------------



 



     7.22 Basic Fixed Charge Coverage Ratio. The Borrower shall maintain on a
consolidated basis a Basic Fixed Charge Coverage Ratio of at least 2.0 to 1
(calculated as of the end of each fiscal quarter on a rolling four quarter
basis). For purposes hereof, the “Basic Fixed Charge Coverage Ratio” means the
ratio of (a) EBITDA (as defined above) minus income taxes, minus dividends,
withdrawals, other distributions and stock redemption amounts, to (b) the sum of
interest expense, the current portion of long term debt and the current portion
of capitalized lease obligations.
8. HAZARDOUS SUBSTANCES
     8.1 Indemnity Regarding Hazardous Substances. The Borrower will indemnify
and hold harmless the Bank from any loss or liability the Bank incurs in
connection with or as a result of this Agreement, which directly or indirectly
arises out of the use, generation, manufacture, production, storage, release,
threatened release, discharge, disposal or presence of a hazardous substance.
This indemnity will apply whether the hazardous substance is on, under or about
the property of the Borrower or any Subsidiary or operations or property leased
to the Borrower or any Subsidiary. The indemnity includes but is not limited to
attorneys’ fees (including the reasonable estimate of the allocated cost of
in-house counsel and staff). The indemnity extends to the Bank, its parent,
subsidiaries and all of their directors, officers, employees, agents,
successors, attorneys and assigns.
     8.2 Compliance Regarding Hazardous Substances. The Borrower represents and
warrants that each of the Borrower and its Subsidiaries has complied with all
current and future laws, regulations and ordinances or other requirements of any
governmental authority relating to or imposing liability or standards of conduct
concerning protection of health or the environment or hazardous substances.
     8.3 Notices Regarding Hazardous Substances. Until full repayment of the
loan, each of the Borrower and its Subsidiaries will promptly notify the Bank in
writing of any threatened or pending investigation of the Borrower or any
Subsidiary or their operations by any governmental agency under any current or
future law, regulation or ordinance pertaining to any hazardous substance.
     8.4 Site Visits, Observations and Testing. The Bank and its agents and
representatives will have the right at any reasonable time, after giving
reasonable notice to the Borrower, to enter and visit any locations where the
collateral securing the Note or any guaranty thereof (the “Collateral”) is
located for the purposes of observing the Collateral, taking and removing
environmental samples, and conducting tests. The Borrower shall reimburse the
Bank on demand for the costs of any such environmental investigation and testing
if such investigation and testing is reasonably deemed necessary by the Bank.
The Bank will make reasonable efforts during any site visit, observation or
testing conducted pursuant this paragraph to avoid interfering with the use of
the Collateral. The Bank is under no duty to observe the Collateral or to
conduct tests, and any such acts by the Bank will be solely for the purposes of
protecting the Bank’s security and preserving the Bank’s rights under this
Agreement. No site visit, observation or testing or any report or findings made
as a result thereof (“Environmental Report”) (i) will result in a waiver of any
default of the Borrower or any Subsidiary; (ii) impose any liability on the
Bank; or (iii) be a representation or warranty of any kind regarding the
Collateral (including its condition or value or compliance with any laws) or the
Environmental Report (including its accuracy or completeness). In the event the
Bank has a duty or obligation under applicable laws, regulations or other
requirements to disclose an Environmental Report to the Borrower or any
Subsidiary or any other party, the Borrower authorizes the Bank to make such a
disclosure. The Bank may also disclose an Environmental Report to any regulatory
authority, and to any other parties as necessary or appropriate in the Bank’s
judgment, provided, however, that prior to making such disclosure, the Bank
shall provide the Borrower with not less than five (5) days advance written
notice of its intent to make such disclosure. The Borrower further understands
and agrees that any Environmental Report or other information regarding a site
visit, observation or testing that is disclosed to the Borrower by the Bank or
its agents and representatives is to be evaluated (including any reporting or
other disclosure obligations of the Borrower) by the Borrower without advice or
assistance from the Bank.

14



--------------------------------------------------------------------------------



 



     8.5 Definition of Hazardous Substances. “Hazardous substances” means any
substance, material or waste that is or becomes designated or regulated as
“toxic,” “hazardous,” “pollutant,” or “contaminant” or a similar designation or
regulation under any current or future federal, state or local law (whether
under common law, statute, regulation or otherwise) or judicial or
administrative interpretation of such, including without limitation petroleum or
natural gas.
     8.6 Continuing Obligation. The Borrower’s obligations to the Bank under
this Article, except the obligation to give notices to the Bank, shall survive
termination of this Agreement and repayment of the Borrower’s obligations to the
Bank under this Agreement.
9. DEFAULT AND REMEDIES
     If any of the following Events of Default occurs, the Bank may do one or
more of the following: declare the Borrower in default, stop making any
additional credit available to the Borrower, and require the Borrower to repay
its entire debt immediately and without prior notice. If an event which, with
notice or the passage of time, will constitute an Event of Default has occurred
and is continuing, the Bank has no obligation to make advances or extend
additional credit under this Agreement. In addition, if any Event of Default
occurs, the Bank shall have all rights, powers and remedies available under any
instruments and agreements required by or executed in connection with this
Agreement, as well as all rights and remedies available at law or in equity. If
an Event of Default occurs under the paragraph entitled “Bankruptcy,” below,
with respect to the Borrower, then the entire debt outstanding under this
Agreement will automatically be due immediately. Each of the following shall
constitute an Event of Default hereunder:
     9.1 Failure to Pay. The Borrower fails to make a payment under this
Agreement or the Note when due.
     9.2 Other Bank Agreements. Any default occurs under any other agreement the
Borrower (or any Obligor) or any of the Borrower’s related entities or
affiliates has with the Bank or any affiliate of the Bank. For purposes of this
Agreement, “Obligor” shall mean any guarantor or any party pledging collateral
to the Bank.
     9.3 Cross Default. Any default occurs under any agreement in connection
with any credit the Borrower (or any Obligor or Subsidiary) or any of the
Borrower’s related entities or affiliates has obtained from anyone else or which
the Borrower (or any Obligor or Subsidiary) or any of the Borrower’s related
entities or affiliates has guaranteed.
     9.4 False Information. The Borrower or any Obligor or any Subsidiary has
given the Bank materially false or misleading information or representations.
     9.5 Bankruptcy. The Borrower, any Obligor, any Subsidiary or any general
partner of the Borrower or of any Obligor files a bankruptcy petition, a
bankruptcy petition is filed against any of the foregoing parties, or the
Borrower, any Obligor, any Subsidiary or any general partner of the Borrower or
of any Obligor makes a general assignment for the benefit of creditors.
     9.6 Receivers. A receiver or similar official is appointed for a
substantial portion of the Borrower’s or any Obligor’s or any Subsidiary’s
business, or the business is terminated, or, if any Obligor or any Subsidiary is
anything other than a natural person, such Obligor is liquidated or dissolved.
     9.7 Lien Priority. The Bank fails to have an enforceable first lien (except
for any prior liens to which the Bank has consented in writing) on or security
interest in any property given as security for the Note (or any guaranty).
     9.8 Lawsuits. Any lawsuit or lawsuits are filed on behalf of one or more
trade creditors against the Borrower or any Obligor or any Subsidiary in an
aggregate amount of $250,000.00 or more in excess of any insurance coverage.

15



--------------------------------------------------------------------------------



 



     9.9 Judgments. Any judgments or arbitration awards are entered against the
Borrower or any Obligor or any Subsidiary, or the Borrower or any Obligor or any
Subsidiary enters into any settlement agreements with respect to any litigation
or arbitration, in an aggregate amount of $250,000.00 or more in excess of any
insurance coverage.
     9.10 Material Adverse Change. A material adverse change occurs, or is
reasonably likely to occur, in the Borrower’s (or any Obligor’s or any
Subsidiary’s) business condition (financial or otherwise), operations,
properties or prospects, or ability to repay the credit; or the Bank determines
that it is insecure for any other reason.
     9.11 Government Action. Any government authority takes action that the Bank
believes materially adversely affects the Borrower’s or any Obligor’s or any
Subsidiary’s financial condition or ability to repay.
     9.12 Default under Related Documents. Any default occurs under any Note,
guaranty, subordination agreement, security agreement, deed of trust, mortgage,
or other document required by or delivered in connection with this Agreement or
any such document is no longer in effect, or any guarantor purports to revoke or
disavow the guaranty.
     9.13 Other Breach Under Agreement. A default occurs under any other term or
condition of this Agreement not specifically referred to in this Article. This
includes any failure or anticipated failure by the Borrower (or any other party
named in the Covenants section) to comply with any financial covenants set forth
in this Agreement, whether such failure is evidenced by financial statements
delivered to the Bank or is otherwise known to the Borrower or the Bank.
10. ENFORCING THIS AGREEMENT; MISCELLANEOUS
     10.1 GAAP. Except as otherwise stated in this Agreement, all financial
information provided to the Bank and all financial covenants will be made under
generally accepted accounting principles (“GAAP”), consistently applied.
     10.2 Law. This Agreement is governed by Florida law.
     10.3 Successors and Assigns. This Agreement is binding on the Borrower’s
and the Bank’s successors and assignees. The Borrower agrees that it may not
assign this Agreement without the Bank’s prior consent. The Bank may sell
participations in or assign this loan, and may exchange information about the
Borrower (including, without limitation, any information regarding any hazardous
substances) with actual or potential participants or assignees. If a
participation is sold or the loan is assigned, the purchaser will have the right
of set-off against the Borrower.
     10.4 Dispute Resolution Provision. This paragraph, including the
subparagraphs below, is referred to as the “Dispute Resolution Provision.” This
Dispute Resolution Provision is a material inducement for the parties entering
into this agreement.
     (a) This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to: (i) this agreement (including any renewals, extensions or
modifications); or (ii) any document related to this agreement (collectively a
“Claim”). For the purposes of this Dispute Resolution Provision only, the term
“parties” shall include any parent corporation, subsidiary or affiliate of the
Bank involved in the servicing, management or administration of any obligation
described or evidenced by this agreement.
     (b) At the request of any party to this agreement, any Claim shall be
resolved by binding arbitration in accordance with the Federal Arbitration Act
(Title 9, U.S. Code) (the “Act”).

16



--------------------------------------------------------------------------------



 



The Act will apply even though this agreement provides that it is governed by
the law of a specified state.
     (c) Arbitration proceedings will be determined in accordance with the Act,
the then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this Dispute Resolution Provision. In the event of any
inconsistency, the terms of this Dispute Resolution Provision shall control. If
AAA is unwilling or unable to (i) serve as the provider of arbitration or
(ii) enforce any provision of this arbitration clause, the Bank may designate
another arbitration organization with similar procedures to serve as the
provider of arbitration.
     (d) The arbitration shall be administered by AAA and conducted, unless
otherwise required by law, in any U.S. state where real or tangible personal
property collateral for this credit is located or if there is no such
collateral, in the state specified in the governing law section of this
agreement. All Claims shall be determined by one arbitrator; however, if Claims
exceed Five Million Dollars ($5,000,000), upon the request of any party, the
Claims shall be decided by three arbitrators. All arbitration hearings shall
commence within ninety (90) days of the demand for arbitration and close within
ninety (90) days of commencement and the award of the arbitrator(s) shall be
issued within thirty (30) days of the close of the hearing. However, the
arbitrator(s), upon a showing of good cause, may extend the commencement of the
hearing for up to an additional sixty (60) days. The arbitrator(s) shall provide
a concise written statement of reasons for the award. The arbitration award may
be submitted to any court having jurisdiction to be confirmed and have judgment
entered and enforced.
     (e) The arbitrator(s) will give effect to statutes of limitation in
determining any Claim and may dismiss the arbitration on the basis that the
Claim is barred. For purposes of the application of any statutes of limitation,
the service on AAA under applicable AAA rules of a notice of Claim is the
equivalent of the filing of a lawsuit. Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s), except as set forth at subparagraph (h) of this Dispute
Resolution Provision. The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this agreement.
     (f) This paragraph does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.
     (g) The filing of a court action is not intended to constitute a waiver of
the right of any party, including the suing party, thereafter to require
submittal of the Claim to arbitration.
     (h) Any arbitration or trial by a judge of any Claim will take place on an
individual basis without resort to any form of class or representative action
(the “Class Action Waiver”). Regardless of anything else in this Dispute
Resolution Provision, the validity and effect of the Class Action Waiver may be
determined only by a court and not by an arbitrator. The parties to this
Agreement acknowledge that the Class Action Waiver is material and essential to
the arbitration of any disputes between the parties and is nonseverable from the
agreement to arbitrate Claims. If the Class Action Waiver is limited, voided or
found unenforceable, then the parties’ agreement to arbitrate shall be null and
void with respect to such proceeding, subject to the right to appeal the
limitation or invalidation of the Class Action Waiver. The Parties acknowledge
and agree that under no circumstances will a class action be arbitrated.
     (i) By agreeing to binding arbitration, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of any
Claim. Furthermore, without intending in any way to limit this agreement to
arbitrate, to the extent any Claim is not arbitrated, the parties irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
such

17



--------------------------------------------------------------------------------



 



Claim. This waiver of jury trial shall remain in effect even if the Class Action
Waiver is limited, voided or found unenforceable. WHETHER THE CLAIM IS DECIDED
BY ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.
     10.5 Severability; Waivers. If any part of this Agreement is not
enforceable, the rest of the Agreement may be enforced. The Bank retains all
rights, even if it makes a loan after default. If the Bank waives a default, it
may enforce a later default. Any consent or waiver under this Agreement must be
in writing.
     10.6 Attorneys’ Fees. The Borrower shall reimburse the Bank for any
reasonable costs and attorneys’ fees incurred by the Bank in connection with the
enforcement or preservation of any rights or remedies under this Agreement and
any other documents executed in connection with this Agreement including but not
limited to the Note, and in connection with any amendment, waiver, “workout” or
restructuring under this Agreement. In the event of a lawsuit or arbitration
proceeding, the prevailing party is entitled to recover costs and reasonable
attorneys’ fees incurred in connection with the lawsuit or arbitration
proceeding, as determined by the court or arbitrator. In the event that any case
is commenced by or against the Borrower under the Bankruptcy Code (Title 11,
United States Code) or any similar or successor statute, the Bank is entitled to
recover costs and reasonable attorneys’ fees incurred by the Bank related to the
preservation, protection, or enforcement of any rights of the Bank in such a
case. As used in this paragraph, “attorneys’ fees” includes the allocated costs
of the Bank’s in-house counsel.
     10.7 Individual Liability. If any Borrower is a natural person, the Bank
may proceed against such Borrower’s business and non-business property in
enforcing this Agreement, the Note and other agreements relating to this loan.
If any Borrower is a partnership, the Bank may proceed against the business and
non-business property of each general partner of such Borrower in enforcing this
Agreement, the Note and other agreements relating to this loan.
     10.8 One Agreement. This Agreement, the Note and any related security or
other agreements required by this Agreement, collectively:
     (a) represent the sum of the understandings and agreements between the Bank
and the Borrower concerning this credit;
     (b) replace any prior oral or written agreements between the Bank and the
Borrower concerning this credit; and
     (c) are intended by the Bank and the Borrower as the final, complete and
exclusive statement of the terms agreed to by them.
In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail.
     10.9 Indemnification. The Borrower will indemnify and hold the Bank
harmless from any loss, liability, damages, judgments, and costs of any kind
relating to or arising directly or indirectly out of (a) this Agreement, the
Note or any document required hereunder, (b) any credit extended or committed by
the Bank to the Borrower hereunder and under the Note, and (c) any litigation or
proceeding related to or arising out of this Agreement, the Note or any such
document, or any such credit. This indemnity includes but is not limited to
attorneys’ fees (including the allocated cost of in-house counsel). This
indemnity extends to the Bank, its parent, subsidiaries and all of their
directors, officers, employees, agents, successors, attorneys, and assigns. This
indemnity will survive repayment of the Borrower’s obligations to the Bank. All
sums due to the Bank hereunder and under the Note shall be obligations of the
Borrower, due and payable immediately without demand.

18



--------------------------------------------------------------------------------



 



     10.10 Notices. Unless otherwise provided in this Agreement or in another
agreement between the Bank and the Borrower, all notices required under this
Agreement shall be personally delivered or sent by first class mail, postage
prepaid, or by overnight courier, to the addresses on the signature page of this
Agreement, or sent by facsimile to the fax numbers listed on the signature page,
or to such other addresses as the Bank and the Borrower may specify from time to
time in writing. Notices and other communications shall be effective (i) if
mailed, upon the earlier of receipt or five (5) days after deposit in the U.S.
mail, first class, postage prepaid, (ii) if telecopied, when transmitted, or
(iii) if hand-delivered, by courier or otherwise (including telegram, lettergram
or mailgram), when delivered.
     10.11 Headings. Article and paragraph headings are for reference only and
shall not affect the interpretation or meaning of any provisions of this
Agreement.
     10.12 Counterparts. This Agreement may be executed in as many counterparts
as necessary or convenient, and by the different parties on separate
counterparts each of which, when so executed, shall be deemed an original but
all such counterparts shall constitute but one and the same agreement.
     10.13 Limitation on Interest and other Charges. Notwithstanding any other
provision contained in this Agreement, the Bank does not intend to charge and
the Borrower shall not be required to pay any amount of interest or other fees
or charges that is in excess of the maximum permitted by applicable law. Any
payment in excess of such maximum shall be refunded to the Borrower or credited
against principal, at the option of the Bank. It is the express intent hereof
that the Borrower not pay and the Bank not receive, directly or indirectly,
interest in excess of that which may be lawfully paid under applicable law
including the usury laws in force in the state of Florida.
     10.14 Judgment Currency. If a judgment or order is rendered by any court,
tribunal or arbitration panel for the payment of any amounts owing to the Bank
under this Agreement or the Note or for the payment of damages in respect of any
breach of this Agreement or the Note or any provision or term thereof and such
judgment or order is expressed in currency (the “Judgment Currency”) other than
United States dollars, the Borrower agrees notwithstanding any such judgment or
order, to indemnify and hold harmless the Bank against any deficiency in United
States dollars in the amounts received by the Bank arising or resulting from any
variation between (i) the rate of exchange at which United States dollars are
converted into the Judgment Currency for the purpose of the judgment or order,
and (ii) the rate of exchange at which the Bank is able to purchase United
States dollars with the amount of the Judgment Currency actually received by the
Bank. The above indemnity constitutes a separate and independent obligation of
the Borrower from its other obligations under this Agreement and applies
irrespective of any indulgence granted by the Bank. No proof or evidence of any
actual loss shall be required to be provided by the Bank. The term “rate of
exchange” shall include any premiums, taxes and costs of exchange payable in
connection with the purchase of or conversion into the relevant currency and
shall be determined by the Bank in accordance with its normal procedures.
     10.15 Venue; Service of Process. If there is a lawsuit, Borrower hereby
irrevocably submits to the jurisdiction of any State or U. S. Federal Court in
the state specified in the governing law section of this Agreement. Borrower
hereby irrevocably (a) consents to the service of process out of any courts to
which it has submitted to the jurisdiction of in this Agreement by the mailing
by prepaid mail or other delivery of a copy or notice thereof to the address of
Borrower for the time being applying under the Notices section of this Agreement
and confirms that failure by Borrower to receive such copy or notice shall not
prejudice due service; (b) waives: (i) any objection it may have to the laying
of venue of any such legal proceedings in any of the said courts; and (ii) any
claim that it may have that any such legal proceedings have been brought in an
inconvenient forum; and (c) agrees that nothing in this Agreement shall affect
the right to service of process in any other manner permitted by law or preclude
the right to bring legal proceedings in any other court or courts of competent
jurisdiction as Bank may elect and that legal proceedings in any one or more
jurisdictions shall not preclude legal proceedings in any other jurisdiction.
Borrower agrees that a final judgment in any such legal proceeding shall be
conclusive and binding upon Borrower.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed and sealed this
Agreement on the day and year first above written.

                      PREMIER EXHIBITIONS, INC.    
 
               
 
  By:                                   Arnie Geller, Its President    
 
                    BANK OF AMERICA, N.A.    
 
               
 
  By:                          
 
      ts:        
 
         
 
   

Address for notices to Bank:
9000 Southside Blvd., Building 100
Jacksonville, Florida 32256
Attention: Commercial Loan Administration
Address for notices to Borrower:
3340 Peachtree Road NE, Suite 2250
Atlanta, Georgia 30326
Attention: President
USA Patriot Act Notice. Federal law requires all financial institutions to
obtain, verify and record information that identifies each person who opens an
account or obtains a loan. The Bank will ask for the Borrower’s legal name,
address, tax ID number or social security number and other identifying
information. The Bank may also ask for additional information or documentation
or take other actions reasonably necessary to verify the identity of the
Borrower, guarantors or other related persons.

20